Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated December 5, 2022.  Claims 1-13 and 15-16 are pending.  Claim 14 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the at least one sensor”.  There is insufficient antecedent basis for this limitation in the claim.  Applicant amended the claim to delete the first introduction of the limitation at the beginning and amended the third recitation to “at least one sensor”, but the second recitation lacks antecedent basis in “at least one processor configure to communicate with the at least one sensor”.
Claims 2-13 are rejected for incorporation of the errors of the base claim by dependency.  
Claim 2 recites the limitation “the drivability properties on the path of the vehicle”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 made earlier secondary reference to “the drivability properties of the surface”.  It is unclear, and therefore indefinite, if the properties on the surface are different from the properties on the path.  This appears to be more properly “the drivability properties of the surface on the path of the vehicle”.  This makes the secondary references consistent.
Claim 3 recites the limitation “the drivability properties associated with the known surface”.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be more properly “drivability properties associated with the known surface, which are determined to be the drivability properties of the surface” or similar.
Claim 4 recites the limitation “the drivability properties of the unknown surface”.  There is insufficient antecedent basis for this limitation in the claim.  This may be just “the drivability properties of the surface”, which is the unknown factor.  The “unknown surface” is just a classification of surfaces and it is impossible to determine the properties of the classification of surfaces.
Claim 6 recites the limitation “the drivability properties”.  It is unclear, and therefore indefinite, if this is the same as “the drivability properties of the surface”.  The secondary references must be consistent.  
    Claim 7 recites the limitation “the drivability properties of the first surface”.  There is insufficient antecedent basis for this limitation in the claim.  This may be more properly “the drivability properties of the surface for the first surface” or “drivability properties of the first surface”.

Allowable Subject Matter
Claims 15-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666